Citation Nr: 1709337	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-23 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, rated as noncompensably disabling prior to December 31, 2012 and 20 percent disabling thereafter. 

2.  Entitlement to an increased initial rating for hearing loss, rated as noncompensably disabling prior to May 8, 2014 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1961.  This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to appear at a videoconference hearing before the Board in the June 2013 substantive appeal.  The hearing was scheduled, but in October 2016 the Veteran's representative contacted the RO and requested rescheduling of the hearing due to the unavailability of the representative on the assigned date.  Instead of rescheduling the hearing, the case was transferred to the Board.  The Veteran confirmed, through his representative, in March 2017 correspondence that he still wishes to offer oral testimony before the Board at a videoconference hearing.  

The Veteran is entitled to a hearing before the Board.  38 C.F.R. §§ 20.700, 20.703 (2016).  This case is therefore remanded to provide for the rescheduling of the requested hearing.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




